Peters, J.
The book, admitted in evidence in these cases, was a record of the payments of special licenses. It was not a book of assessments. It is kept by the collector of internal revenue, under tlie requirements of the revenue act of December 24, 1872, (incorporated into the Bevised Statutes of the United States, in *272section 3240,) which provides, “that each collector of internal revenue shall, under regulations of the commissioner of internal revenue, place and keep conspicuously in his office, for public inspection, an alphabetical list of the names of all persons who shall have paid special taxes within his district, and shall state thereon the time, place and business for which such special taxes have been paid.” The book was introduced to show that the respondent had paid for a license as a retail liquor dealer, for a period of time covered by the indictment; and it was clearly admissible as prima facie evidence of that fact. It is an official record, kept by a sworn officer, and authorized by law. 1 Greenl. on Ev., §§ 483, 484, 485. In Gurney v. Howe, 9 Gray, 404, it was held that a post office record of registered letters received was competent evidence of the facts contained in it; and in Sumner v. Sebec, 3 Maine, 223, that a book found in the hands of a town clerk, purporting to be a record of births and marriages in the town, was prima facie evidence of the facts contained in it, though it had no title or certificate or other attestation of its character; in Merriam v. Mitchell, 13 Maine, 439, that a post office record of mails received and sent away was admissible in evidence; in Hodgdon v. Wight, 36 Maine, 326, that the books of the state treasurer may be received in evidence to show that taxes upon-wild lands had been paid; in Wayland v. Ware, 104 Mass., 46, that the record kept by a town clerk of the soldiers who composed his town’s quota of the troops furnished by the commonwealth of Massachusetts to the United States during the civil war, was competent, though not conclusive, evidence of facts it was required by statute to contain; and there are among the cases many other similar instances where such evidence has been received. The same authorities (with others) decide that either the original or a certified copy may be received in evidence. Parker v. Currier, 24 Maine, 168. Sawyer v. Garcelon, 63 Maine, 25. And the original is admissible, whether it is or not improperly taken from the office, where the law requires (as in this case) that it shall be constantly kept. Brooks v. Daniels, 22 Pick., 498. Nor was it necessary for the acting deputy collector to produce any proof more than his own oath, that he had the official possession of the *273records, until some facts were put in evidence, having a tendency to show the contrary. Com. v. Connell, 9 Allen, 488. Nor did it prejudice the respondent that the book, by a slip of expression by the court, was styled a book of “assessments” instead of “collections ; ” for he would in fact be benefited thereby. The remark rather limited than extended the value and force of the evidence. By the law, a person could not pay for a license until ho was assessed ; nor can he be assessed until he has made an application to be assessed.
The objections to the indictment cannot he sustained. The points involved have been mostly determined in the case of State v. Wentworth, 65 Maine, 234. Our attention is called to the fact that the word “spirituous,” instead of the word “intoxicating,” is used in that part of c. 27, § 55, which relates to the allegation of prior convictions. Undoubtedly the word “intoxicating” would be the more appropriate word in that connection. But taken with § 57, in all its parts, including the forms prescribed, the interpretation is plain enough. The words “spirituous liquors” in § 55 are not a necessary portion of the section at all. Besure, the common law technicalities of pleading are very considerably abrogated under this statute. But we do not see how any practical wrongs can g row out of it. Coon. v. Miller, 8 Gray, 484.

Exceptions in both cases overruled.

Appleton, C. J., Walton, Barrows, Daneortbt and Virgin, 33., concurred.